MEMORANDUM **
Douglas Alfonso Estrada appeals the district court’s judgment imposing a 51-month sentence following his guilty-plea conviction for mail fraud and causing an act to be done in violation of 18 U.S.C. §§ 1341 and 2, money laundering and aiding and abetting in violation of 18 U.S.C. § 1957 and income tax evasion in violation of 26 U.S.C. § 7201.
*231We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.